DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 3:
The roll forming machine of claim 2, wherein pneumatic movement of the plurality of mandrel pleat members is powered by a gas source secured to a frame; and wherein the mandrel is operatively connected to the gas source by pneumatic tubing that is at least partially received in longitudinal grooves formed along the shaft.

Claim 6:
The roll forming machine of claim 4, further comprising a retention band received in circumferential grooves formed into each of the mandrel pleat members, the retention band configured to retain the plurality of mandrel pleat members on the mandrel and to bias the plurality of mandrel pleat members radially inward towards the contracted position as the piston moves from the first position to the second position.

Claim 12:
The roll forming machine of claim 1, wherein the pleat die assembly includes a plurality of pleat die members selectively movable from a retracted position to an extended position to form a pleat in the tube, each of the pleat die members including a pleat extrusion configured to be received in a circumferential groove formed in at least one of the mandrel pleat members.

Claim 14:
The roll forming machine of claim 1, further comprising a carriage actuator configured to selectively slide longitudinally relative to the frame; and wherein the carriage actuator is configured to 

Examiner’s Comment / Allowable Subject Matter
Claims 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a roll forming machine comprising a plurality of roller stations arranged longitudinally on a frame; a selectively movable carriage slidably secured to the frame; a mandrel; a pleat die assembly and crimp die assembly mounted on the carriage as recited by applicant’s claimed invention.
One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a roll forming machine as recited by the affirmative structural limitations of applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726